MEMORANDUM **
*770Mark Chryson appeals pro se the from district court’s judgment dismissing for lack of subject matter jurisdiction his action challenging the Internal Revenue Service’s determination upholding the collection action of unpaid income taxes for tax year 1999. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jerron West, Inc. v. Cal. State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir. 1997), and we affirm.
The district court properly dismissed Chryson’s action for lack of subject matter jurisdiction because the Tax Court has exclusive jurisdiction over an action seeking judicial review of a tax levy determination involving income taxes. See 26 U.S.C. § 6330(d)(1) (providing the Tax Court with jurisdiction over an appeal from a tax levy determination when it has jurisdiction over the underlying tax liability); see also 26 C.F.R. § 6Q1.102(b)(l)(i) (providing the Tax Court with jurisdiction over assessed but unpaid income taxes).
Chryson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publi*770cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.